                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

       v.                                              Case No. 16-CR-168

JOSE PEREZ
                    Defendant.


                                  DECISION AND ORDER

      Defendant Jose Perez requests reconsideration of the denial of his motion for

compassionate release. See United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010)

(discussing motions for reconsideration in criminal cases). A motion for reconsideration may

be appropriate where the court has misapprehended the issues, where a significant change in

the law has occurred, or where significant new facts have been discovered. United States v.

Redmond, No. 3:14-CR-30109-NJR, 2020 U.S. Dist. LEXIS 233863, at *3 (S.D. Ill. Dec. 14,

2020). Defendant fails to establish a basis for reconsideration in his case.

      First, defendant submits a report from the Office of the Inspector General (“OIG”)

critiquing the BOP’s COVID-19 response at FCI Milan, his place of confinement. (R. 1067 at

2; R. 1067-1 at 1-50.) Defendant further contends that FCI Milan has a serious black mold

problem, to which the warden has turned a blind eye. (R. 1067 at 2.) He provides a minute

order in which the court set a deadline for the government to respond to another inmate’s claim

that the presence of mold at FCI Milan aggravates that inmate’s asthmatic condition. (R. 1067-

1 at 52.) Defendant states that his underlying medical condition of asthma has worsened, as

he is now prescribed a higher dosage of the medication Symbicort, and that with the presence
of black mold at FCI Milan his condition will continue to worsen. (R. 1067 at 3.) He states that

he must now protect himself from both COVID-19 and its variants and black mold while he

serves his sentence. (R. 1067 at 3.) He further notes that Michigan is a COVID-19 hot spot

and contends that the most effective way to deliver medical care to him is to release him from

FCI Milan. (R. 1067 at 4; R. 1067-1 at 53-69.)

       The conditions at a prisoner’s facility, including the adequacy of the BOP’s response to

the pandemic, are relevant in deciding a motion for compassionate release.             However,

defendant fails to connect any of the shortcomings noted in the OIG report to his specific

situation.1 In my order denying his motion, I discussed defendant’s asthma, noting that he

failed to present any evidence that it was moderate to severe such that it increased his risk

from COVID-19 under CDC criteria. (R. 1058 at 11.) To the contrary, the medical records

indicated that his asthma was mild and controlled with inhalers. (R. 1058 at 12.) Defendant

presents no medical evidence with his motion for reconsideration substantiating the claim that

his asthma has worsened. Nor does he present evidence (aside from the minute order in


       1
        Because defendant makes no effort to link the shortcomings noted in the report to his
specific situation, it is unnecessary to discuss the report in detail. It suffices to say that the
primary problems identified by the OIG occurred during the early days of the pandemic, long
before defendant began serving his sentence on September 4, 2020. (R. 1058 at 9.) For
instance, the report noted that while FCI Milan complied with the CDC’s April 3, 2020, guidance
that face coverings be worn, by that time the virus was already spreading through the prison.
(R. 1067-1 at 8.) The report also discusses shortages of face coverings in March and April
2020. (R. 10167-1 at 11.) The report further found that during the early days of the pandemic
Milan’s health services staff did not recognize certain symptoms as potentially being related
to COVID-19, leading to staff exposures. (R. 1067-1 at 8-9.) Staffing shortages due to COVID-
19 were also a challenge in April 2020. (R. 1067-1 at 12.) While FCI Milan experienced a
second wave of COVID-19 cases in December 2020, the report discusses this only briefly in
an appendix. (R. 1067-1 at 44.) According to the most recent data posted by the BOP, FCI
Milan now has 1 positive inmate and 4 positive staff members; 3 inmates have died, no staff
members have died, and 252 inmates and 79 staff members have recovered.
https://www.bop.gov/coronavirus/ (last visited April 27, 2021).

                                                2
another prisoner’s case) documenting a black mold problem at FCI Milan placing him at greater

risk. In my previous order I also noted that defendant appeared to be receiving comprehensive

medical treatment in prison. (R. 1058 at 15, citing 101 pages of medical records.) I further

noted that defendant had already contracted the virus—indeed, he tested positive before

reporting to prison—and recovered without complication. (R. 1058 at 9, 12-13.)

      Second, defendant contends that reconsideration is warranted based on an intervening

change in the law. He cites United States v. Elias, 984 F.3d 516 (6th Cir. 2021) and United

States v. Taylor, No. 20-2077, 2021 U.S. App. LEXIS 1930 (6th Cir. Jan. 22, 2021), in which the

court held that U.S.S.G. § 1B1.13 is not an “applicable” policy statement when a prisoner

moves for compassionate release on his own behalf, and that the policy statement’s

non-dangerousness requirement is no longer an independent basis on which to deny a

defendant-filed motion for compassionate release.

      These Sixth Circuit decisions came down two months before I issued my order in this

case, so they are not new. More importantly, I acknowledged that the policy statement was not

binding under Seventh Circuit case-law (R. 1058 at 6, citing United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020)), and I discussed danger to the community in the context of the 18

U.S.C. § 3553(a) factors, not under the policy statement, U.S.S.G. § 1B1.13(2) (R. 1058 at 15).

The Seventh Circuit has held that even if the district court does rely on U.S.S.G. § 1B1.13(2)

any error is harmless when the court also discusses the § 3553(a) factors. See United States

v. Sanders, No. 20-2561, 2021 U.S. App. LEXIS 8606, at *8 n.3 (7th Cir. Mar. 24, 2021)

(“Although the district court incorrectly believed itself to be bound by § 1B1.13, any error is

harmless because the court’s weighing of the § 3553(a) factors independently supports its

decision[.]”); United States v. Burnley, 834 Fed. Appx. 270, 272 (7th Cir. 2021) (“In denying

                                              3
Burnley’s motion, the district court cited a policy statement of the Sentencing Guidelines that

requires a finding that “the defendant is not a danger to the safety of any other person” as a

precondition for release. We have since ruled that this policy statement does not apply to

petitions under the First Step Act, like Burnley’s, initiated by an inmate rather than the Director

of the Bureau of Prisons. But the mistake is inconsequential because the standard the court

relied on matches the standard under § 3553(a)(2)(C), which the district court also referenced.”)

(internal citations omitted).

       Third, defendant argues that I should place greater weight on his good prison conduct

than on his prior convictions, which are now older and reflect youthful immaturity. (R. 1067 at

5-6.) In my order, I acknowledged that defendant appeared to be using his time in prison

wisely, but he presented no evidence that his efforts had been so commendable as to

overcome the other § 3553(a) factors weighing against release. (R. 1058 at 15.) Nor does he

present any such evidence now. In response to defendant’s claim that he had never been

convicted of a violent offense, I noted that:

       his record includes convictions for aggravated battery in August 1991 arising out
       of an incident in which defendant and three others punched a man in the face
       (PSR ¶ 164); battery in November 1991 arising out of an incident in which
       defendant punched a man in the head (PSR ¶ 165); aggravated discharge of a
       firearm in February 1994 arising out of an incident in which he discharged a
       firearm in the direction of another man (PSR ¶ 166); aggravated battery in March
       1996 arising out of an incident in which defendant and three others struck a
       police officer in the head and body (PSR ¶ 167); mob action in June 1998 arising
       out of an incident in which defendant stepped toward a police officer in a
       threatening manner (PSR ¶ 168); and battery in 1999 arising out of an incident
       in which defendant punched a detective in the body (PSR ¶ 169). These
       convictions are now remote, but defendant’s willingness to use violence, including
       against law enforcement officers, remains a concern.

(R. 1058 at 15.) I did not place undue weight on these older convictions, and it is appropriate

for a court to weigh a prisoner’s “criminal past against his recent good conduct” in deciding a

                                                4
compassionate release motion. United States v. Jones, 838 Fed. Appx. 199, 200 (7th Cir.

2021).

         Finally, defendant contends that he is ready to return home and be a positive and

productive member of society, getting his trucking company back on track and assisting his

son, who has struggled since his incarceration. (R. 1067 at 7.) While I do not doubt that

defendant’s absence has impacted his business and his family, he fails to demonstrate that his

situation is extraordinary as compared to other inmates. Defendant contends that granting

release would not create unwarranted disparity because it accounts for his unique medical

circumstances and unsafe living environment. (R. 1067 at 5.) For the reasons stated above

and in my original order, defendant’s situation is not extraordinary, and he fails to establish a

compelling need for immediate release. Defendant asks the court to hold a hearing to fully

develop the record regarding his claims (R. 1067 at 8), but he cites no authority in support of

his request nor does he explain what sort of evidence he would present at a hearing. See

United States v. Hamilton, 790 Fed. Appx. 824, 826 (7th Cir. 2020) (“[N]othing in the First Step

Act requires a district court to hold any sort of hearing.”); see also United States v. Smith, 982

F.3d 106, 111-12 (6th Cir. 2020) (noting that the courts of appeals have rejected the argument

that a hearing is required on a First Step Act motion).

         THEREFORE, IT IS ORDERED that defendant’s motion for reconsideration (R. 1067)

is denied.

         Dated at Milwaukee, Wisconsin, this 28th day of April, 2021.
                                           /s/ Lynn Adelman
                                           LYNN ADELMAN
                                           District Judge




                                                5
